Citation Nr: 0922415	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  07-29 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to a compensable rating for right gluteus 
maximus atrophy, claimed as muscle atrophy of the right 
buttock and right calf. 

2.  Entitlement to a compensable rating for right inferior 
gluteal neuropathy, claimed as right leg nerve injury.   



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1992 to March 1996.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a December 2004 
rating decision of the Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

In a May 2009 statement the Veteran requested a personal 
hearing before a Veterans Law Judge (VLJ) sitting at the RO.  

To ensure compliance with due process requirements, and 
because Travel Board hearings are scheduled by the RO, the 
case is REMANDED for the following:

The Veteran should be scheduled for a 
hearing before a VLJ sitting in Waco, Texas 
(or in the alternative, a videoconference 
hearing, if he so desires).  The case 
should then be processed in accordance with 
standard appellate practices.

The appellant need take no action until he is notified.  He 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




